Citation Nr: 0532679	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  98-17 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus prior to July 16, 1998, and in excess 
of 40 per cent since July 16, 1998.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active service from December 1992 to October 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for diabetes mellitus 
and assigned a 20 percent rating.  This case was previously 
before the Board in January 2001, October 2002 and most 
recently in November 2004 for additional development.  

In April 2002, the RO increased the rating for service-
connected diabetes mellitus to 40 percent, effective July 16, 
1998, the date that medical records show he went on insulin.  
As this was not the maximum evaluation possible, and the 
veteran continues to maintain disagreement, this issue 
remains on appeal.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (citing AB v. Brown, 6 Vet. App. 35, 38 
(1993)).


FINDING OF FACT

Diabetes mellitus was manifested by the requirement for an 
oral hypoglycemic agent and restricted diet prior to July 16, 
1998; and by the requirement for insulin, restricted diet, 
and regulation of activities from July 16, 1998, without 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider.


CONCLUSION OF LAW

The criteria for initial ratings in excess of 20 percent 
prior to July 16, 1998, and for a rating in excess of 40 
percent from July 16, 1998, for service-connected diabetes 
mellitus, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp 2005); 38 C.F.R. §  4.119, Diagnostic Code 
7913 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.


Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

Duty to Notify 

The veteran was notified of the VCAA by letters in April 2003 
and July 2004.  The veteran was informed of the evidence 
needed to substantiate the claim, essentially, evidence of an 
increase in disability, and that VA would obtain VA records 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtain the 
records on his behalf.  

The veteran was also asked to provide any evidence he had 
regarding the claim. The notices t VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  In the January 2004 supplemental 
statement of the case, the RO cited 38 C.F.R. § 3.159 with 
the provision that the claimant provide any evidence in his 
possession that pertained to the claim. 

Since the VCAA notice did not come before the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the action of the RO described above 
cured the procedural defect because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim as he had the opportunity to submit 
additional argument and evidence.  For these reasons, the 
veteran has not been prejudiced by the timing of the VCAA 
notices.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The post-service records identified 
by the veteran have been obtained.  The veteran has not 
identified, and the record does not show that there are any 
unobtained records which could substantiate the claim for 
increase.  The veteran has been provided the opportunity to 
present evidence and testimony in hearings before a hearing 
officer at the RO or before a Veterans Law Judge, but has 
declined.  VA has afforded the veteran examinations in 
November 1998, August 2001, June 2003, and April 2005. The 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim 
for increase, and no further assistance to the veteran with 
the development of the evidence is required.  

Factual Background

The service medical records show that the veteran was 
initially diagnosed with diabetes during service, and he was 
treated with oral hypoglycemic agents and a restricted diet.

After service, VA records disclose that in late 1997 and 
until July 1998, the veteran was seen several times for non-
insulin dependent diabetes mellitus.  On July 16, 1998, an 
endocrinologist advised that the veteran be started on 
insulin which he began shortly thereafter.  

On VA examination in November 1998, the veteran stated that 
he was recently put on insulin and he was on a 1,800 calorie 
diet.  He stated that he felt well except for numbness and 
paresthesia in the extremities.  Laboratory test showed a 
glucose level of 357.  The diagnosis was insulin dependent 
diabetes mellitus, poorly controlled.     

VA records disclose that in January 1999, the veteran was 
essentially asymptomatic, however, he remained under care for 
peripheral neuropathy.  In February 1999, he indicated that 
his blood glucose in the mornings was higher than 250.  In 
June 1999, it was noted that diabetes was under poor control 
with a fasting blood glucose of 300 and insulin was 
increased.  In August 1999, the veteran requested hepatitis B 
immunization because he was entering nursing school.  In May 
2000, the veteran stated that his blood glucose was in the 
200 to 300 range. He stated that he was doing shift work and 
he was having a hard time adjusting to it but he tried to eat 
3 meals a day.  The plan was to adjust the insulin dose. 

In a July 2000, the veteran indicated that he was working at 
a car dealership.  He denied hypoglycemia.  In October 2000, 
he denied any hypoglycemic reactions.  In January 2001, he 
indicated that he had missed several doses of insulin and his 
sugar level was high and that he had been doubling up 
insulin.  He stated that he did a lot of walking and tried to 
be compliant with his diet.  The assessment was diabetes 
mellitus, improved.  In April 2001, he denied any 
hypoglycemic reactions. 

On VA examination in August 2001, the veteran stated that he 
had just completed nursing school, was taking the state 
boards, and was waiting to start work as a graduate nurse.  
Currently, he was on two types of insulin and an oral 
medication.  The examiner described the veteran was a well-
developed, well-nourished and in no acute distress.  The 
diagnosis was diabetes mellitus, currently on a diet and on 
insulin and oral medication. 

On VA examination in June 2003, the veteran claimed that his 
diabetes had increased in severity and that he now had 
hypothyroidism, peripheral vascular disease, sexual 
dysfunction, depression, and renal dysfunction.  It was noted 
that he was employed as a registered nurse in a hospital.  
The examiner noted that the veteran was in no acute distress.  
The assessment was diabetes mellitus, insulin dependent.    

VA records from 2001 to 2004 disclose treatment for 
complications of diabetes. 

On VA examination in April 2005, the veteran claimed that he 
was not able to take care of his diabetes because of his 
depression.  Further assessment was deferred pending the 
results of testing.  In an addendum, the examining physician 
stated that he had been informed that the veteran would not 
do the blood tests he had requested, and he would be unable 
to complete the evaluation. 

The RO has granted service connection for the complications 
of service-connected diabetes and has assigned separate 
ratings for migraine headache, hypothyroidism, depression, 
peripheral neuropathy and vascular disease of the lower 
extremities, and a left eye retinal condition.  The veteran 
has a combined rating of 90 percent and a total rating based 
on individual unemployability. 



Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R.  Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

Analysis

From the original grant of service connection and until July 
1998, diabetes was rated 20 percent disabling under 
Diagnostic Code (DC) 7913.  The criteria for the next higher 
rating under DC 7913, 40 percent, required insulin, 
restricted diet, and regulation of activities.  As the 
veteran had non-insulin dependent diabetes prior to July 
1998, the criteria for the next higher rating, 40 percent, 
had not been met. 

On July 16, 1998, an endocrinologist recommended that the 
veteran be started on insulin.  From that date, the veteran 
met the criteria for a 40 percent rating under DC 7913.  The 
criteria for the next higher under DC 7913, 60 percent, are 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidoses or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  

The medical evidence shows that the veteran is currently on a 
restricted diet, taking insulin and oral medication, however, 
after July 1998, there is no evidence of ketoacidoses or 
hypoglycemic reactions, requiring one or two hospitalizations 
per year.  In addition, there is no evidence of twice a month 
visits for a complication of diabetes that is not already 
separately rated. 

After a review of the record, the evidence does not support 
an initial rating higher than 20 percent for diabetes prior 
to July 16, 1998, or a rating higher than 40 percent since 
July 16, 1998.  Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found). 


ORDER

An initial rating in excess of 20 percent prior to July 16, 
1998, and a rating in excess of 40 percent from July 16, 
1998, for diabetes mellitus is denied.



____________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


